421 F.2d 696
Fredrick CUFFIE, Plaintiff-Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections, State of Florida, Defendant-Appellee.
No. 27999.
United States Court of Appeals, Fifth Circuit.
January 20, 1970.

Fredrick Cuffie, pro se.
Earl Faircloth, Atty. Gen. of Florida, James Robert Yon, Asst. Atty. Gen., Tallahassee, Fla., for defendant-appellee.
Before JOHN R. BROWN, Chief Judge, and COLEMAN and CLARK, Circuit Judges.
PER CURIAM:


1
In this habeas corpus proceeding by a state prisoner it was alleged that on account of his religion Cuffie had been denied certain federally guaranteed Constitutional rights. Upon a show cause order and subsequent consideration, the District Court denied relief.


2
The petitioner failed to make any showing whatever that his religious beliefs had ever been brought to the attention of the prison authorities. It is obvious, therefore, that no discrimination in that regard could have been possible.


3
Affirmed.